 1                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON
 2
                                                               Apr 06, 2020
 3
                                                                   SEAN F. MCAVOY, CLERK

 4
 5
 6                      UNITED STATES DISTRICT COURT
 7                    EASTERN DISTRICT OF WASHINGTON
 8
 9
10 JEREMIAH SMITH,                               NO. 2:19-CV-00377-SAB
11                    Petitioner,
12       v.                                       ORDER GRANTING MOTION
                                                  TO SUBSTITUTE
13                                                RESPONDENT AND
14 DON HOLBROOK,                                  SUMMARILY DISMISSING
                                                  ACTION
15                   Respondent.
16
17       By Order filed January 9, 2020, the Court instructed Petitioner, a prisoner at
18 the Washington State Penitentiary (“WSP”), to show cause why his pro se Petition
19 for Writ of Habeas Corpus should not be dismissed as untimely under 28 U.S.C. §
20 2244(d). Petitioner is proceeding in forma pauperis; Respondent has not been
21 served.
22       Petitioner submitted a response on January 24, 2020, which is also a Motion
23 to substitute Don Holbrook, Superintendent of the WSP, as the proper respondent.
24 ECF No. 6. The Motion to substitute proper respondent is GRANTED. The Clerk
25 of Court is directed to terminate Respondent Eugene Cruz and ADD Respondent
26 Don Holbrook.
27                           SHOW CAUSE RESPONSE
28       Petitioner’s response to the Order to Show Cause consists of 76 pages. He
     ORDER GRANTING MOTION TO SUBSTITUTE RESPONDENT AND
     SUMMARILY DISMISSING ACTION -- 1
 1 argues that “youth and the underdevelopment of the brain contributed entirely
 2 towards [his] naiveté in being syked [sic] into the plea deal in 2010.” ECF No. 6 at
 3 2. Petitioner provides no authority for, and the Court has found none, which
 4 authorizes equitable tolling of the federal limitations period due to a prisoner’s
 5 youth and naiveté.
 6        As previously advised, these are not “extraordinary circumstances” entitling
 7 Petitioner to equitable tolling of the limitation period. See Rasberry v. Garcia, 448
 8 F.3d 1150, 1154 (9th Cir. 2006) (holding that “a pro se petitioner's lack of legal
 9 sophistication is not, by itself, an extraordinary circumstance warranting equitable
10 tolling” of the AEDPA limitations period); see e.g. Fisher v. Johnson, 174 F.3d
11 710, 714 (5th Cir. 1999) (“[I]gnorance of the law, even for an incarcerated pro se
12 petitioner, generally does not excuse prompt filing.”).
13        Furthermore, it is a jurisdictional requirement that, at the time a habeas
14 petition is filed, “the habeas petitioner be ‘in custody’ under the conviction or
15 sentence under attack[.]” Maleng v. Cook, 490 U.S. 488, 490-91 (1989) (citing 28
16 U.S.C. §§ 2241(c)(3) & 2254(a); Carafas v. LaVallee, 391 U.S. 234, 238 (1968)).
17 “[O]nce the sentence imposed for a conviction has completely expired, the
18 collateral consequences of that conviction are not themselves sufficient to render
19 an individual ‘in custody’ for the purposes of a habeas attack upon it.” Maleng, 490
20 U.S. at 492.
21        It is implausible that Petitioner is still “in custody” for the 80-month
22 sentence imposed in 2010 following his plea of guilty to conspiracy to commit
23 robbery, first degree burglary and second-degree assault. ECF No. 1 at 2, 15.
24 Indeed, Petitioner indicates that he was released from prison in 2015 and was
25 subsequently incarcerated for new crimes committed less than two weeks
26 following his release. ECF No. 6 at 2. Petitioner states that he was mistakenly
27 released 88 days early. Id. at 3. He contends that his intervening trial, conviction
28 and appeal of these new convictions delayed his ability to pursue the present
     ORDER GRANTING MOTION TO SUBSTITUTE RESPONDENT AND
     SUMMARILY DISMISSING ACTION -- 2
 1 habeas action challenging his 2010 convictions. Id. at 2-7. Petitioner indicates that
 2 he is currently serving a sentence of life without the possibility of parole. Id. at 8.
 3        While a petitioner can satisfy the “in custody” requirement on a fully
 4 expired conviction because it was used to enhance the current sentence he is
 5 serving, he may only challenge the expired prior conviction if there was a failure to
 6 appoint counsel in the expired case. See Lackawanna Cty. Dist. Atty. v. Coss, 532
 7 U.S. 394, 402 (2001); see also Nunes v. Ramirez-Palmer, 485 F.3d 432, 443 (9th
 8 Cir. 2007). Here, Petitioner admits that he was represented by retained counsel
 9 when negotiating his plea bargain in 2010. Consequently, Petitioner has no federal
10 constitutional right to attack his 2010 conviction. Nunes, 485 F.3d at 443.
11        Because it plainly appears from the petition and accompanying documents
12 that Petitioner is not entitled to relief in this Court, IT IS ORDERED the petition,
13 ECF No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254
14 Cases in the United States District Courts.
15        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
16 enter judgment, provide copies to Petitioner, and close the file. The Court certifies
17 that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
18 taken in good faith, and there is no basis upon which to issue a certificate of
19 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of
20 appealability is therefore DENIED.
21        DATED this 6th day of April 2020.
22
23
24
25
26
                                                       6WDQOH\$%DVWLDQ
27
                                                   8QLWHG6WDWHV'LVWULFW-XGJH
28
     ORDER GRANTING MOTION TO SUBSTITUTE RESPONDENT AND
     SUMMARILY DISMISSING ACTION -- 3
